Citation Nr: 0533943	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected dermatitis with fungus infection of the feet.  

2.  Entitlement to service connection for claimed coronary 
artery disease (CAD).  

3.  Entitlement to service connection for claimed 
hypertension.  

4.  Entitlement to an increased evaluation for the service-
connected arthritis of the lumbar spine, with lumbar strain, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for the service-
connected residuals of a fracture of the right elbow, with 
traumatic arthritis, currently evaluated as 10 percent 
disabling.  





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to May 1967 
and from August 1968 to August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
RO.  

The issues of service connection for hypertension; an 
increased evaluation for arthritis of the lumbar spine with 
lumbar strain; and entitlement to an increased evaluation for 
residuals of a fracture of the right elbow with traumatic 
arthritis, are addressed in the REMAND portion of this 
document.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.  

2. The service-connected skin disorder of the feet has been 
shown to be productive of a disability picture that more 
nearly approximates that of one covering at least five 
percent, but not more than 20 percent, of his body.  

3.  The current demonstrated CAD is shown as likely as not to 
be etiologically related to hyperlipidemia that was incurred 
during the veteran's extensive period of active service.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a 10 percent 
evaluation for the service-connected dermatitis with fungus 
infection of the feet have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.118 including Diagnostic Code 7806 (2005); 38 C.F.R. 
§ 4.118 including Diagnostic Code 7806 (2002).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by CAD is due disease that was incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his claimed 
disorders.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a May 2002 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).


II.  Entitlement to an increased evaluation for dermatitis 
with fungus infection of the feet

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

In this case, the veteran's dermatitis of the feet has been 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806, the 
criteria of which have been substantially revised during the 
pendency of this appeal.  

Under the old version of Diagnostic Code 7806, effective 
through August 29, 2002, a no percent evaluation was assigned 
for eczema in cases of slight, if any, exfoliation, 
exudation, or itching if on a nonexposed surface or small 
area.  A 10 percent evaluation contemplated exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation was assigned for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

Under the revised version of Diagnostic Code 7806, effective 
as of August 30, 2002, a zero percent evaluation is warranted 
for dermatitis or eczema involving less than five percent of 
the body or less than five percent of exposed areas affected, 
with no more than topical therapy required during the past 
twelve month period.  A 10 percent evaluation is assigned in 
cases affecting at least five percent, but less than twenty 
percent of either the entire body or exposed areas affected, 
or where intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of less than six weeks during the past 
twelve month period.  A 30 percent evaluation contemplates 
cases where 20 to 40 percent of the entire body or exposed 
areas is affected, or where systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of six weeks or more, but not 
constantly, during the past twelve month period.  

In this case, the veteran reported small fluid-filled 
blisters of the feet during an October 2002 VA examination.  
He noted that these blisters occurred approximately three to 
four times per year and were productive of pruritis, pain, 
drainage, and ulcerations, but he also indicated that these 
symptoms were limited to the feet.  

The examination revealed no ulcers or active lesions, but 
there were scars.  The examiner noted that the veteran "does 
indeed have some type of fungal mycoses of the feet."  

Here, there is evidence of skin symptoms, including pain and 
pruritis, affecting the veteran's feet.  The veteran's 
examination report reflects that these symptoms affect only 
the feet but is otherwise not specific as to their extent in 
terms of area.  

The Board thus finds that these skin manifestation more 
nearly cover an arguably extensive, though unexposed, area 
commensurate to five percent of the skin.  

As such, the Board concludes that both sets of criteria for a 
10 percent evaluation, though not more, have been met in this 
case, and a 10 percent evaluation is warranted for dermatitis 
with fungus infection of the feet.  


II.  Entitlement to service connection for CAD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
cardiovascular diseases, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the veteran was treated for high cholesterol 
and hyperlipidemia on multiple occasions during service, 
including July 1984 and January 1985.  Moreover, he was seen 
for atypical chest pain, with a notation of a heart murmur, 
in August 1985.  

In March 1998, he was diagnosed with CAD following treatment 
for chest pain in the prior month.  In January 2003, the 
veteran underwent a VA cardiovascular examination with a 
private examiner who reviewed his claims file.  

This examiner assessed hyperlipidemia and CAD, noted the 
veteran's history of elevated cholesterol in service, and 
opined that "the patient's present [CAD] is at least as 
likely as not, that is greater than 50% likelihood to be 
related to his hyperlipidemia that was diagnosed in the 
service," as CAD was "a well recognized complication" of 
such a diagnosis.  

In the absence of competent medical evidence to the contrary, 
the Board has determined that the currently demonstrated CAD 
as likely as not was incurred as a result of service, namely 
in-service hyperlipidemia therein.  

By extending the benefit of the doubt to the veteran, service 
connection is granted, and this determination represents a 
full grant of the benefit sought on appeal.  



ORDER

A 10 percent evaluation for dermatitis with fungus infection 
of the feet is granted, subject to the regulations governing 
the payment of VA monetary benefits.

Service connection for CAD is granted.  



REMAND

In this case, the aforementioned January 2003 VA examination, 
which addressed the veteran's CAD, did not contain 
information concerning the nature and etiology of the 
veteran's claimed hypertension.  

In this regard, the Board notes that this disorder has been 
diagnosed, per VA treatment records from March 2005, and a 
June 1988 service medical record, dated approximately two 
months prior to the veteran's separation from service, 
contains a blood pressure reading of 152/97.  

Accordingly, a further VA examination addressing this 
disorder is warranted.  

Moreover, during his September 2005 VA hearing, the veteran 
reported recent treatment for his lumbar spine and right 
elbow disorders at the Chillicothe, Ohio VA Medical Center 
(VAMC).  The most recent treatment records contained in the 
claims file date from March 2005, and a further search for 
records of recent treatment is thus necessary.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Chillicothe 
VAMC and request all records of treatment 
of the veteran beginning in March 2005.  
All records received by the RO must be 
added to the claims file.  If the search 
for such records has negative results, 
documentation to that effect must be 
added to the claims file.  

2.  The veteran should be afforded a VA 
cardiovascular examination with an 
examiner who has reviewed his entire 
claims file.  Based on the examination 
results and the claims file review, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) that the veteran's current 
hypertension is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.  

3.  Then, the RO should readjudicate the 
veteran's claims of service connection 
for hypertension; an increased evaluation 
for arthritis of the lumbar spine with 
lumbar strain; and entitlement to an 
increased evaluation for residuals of a 
fracture of the right elbow with 
traumatic arthritis.  If the 
determination of one or more of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
must be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


